968 So. 2d 142 (2007)
In re Derrick EDWARDS.
No. 2006-OB-2433.
Supreme Court of Louisiana.
November 14, 2007.

ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Petitioner, Derrick Edwards, successfully passed the essay portion of the Louisiana *143 Bar Examination. However, the Committee on Bar Admissions ("Committee") declined to certify him for admission to the Bar based upon character and fitness concerns. On petitioner's application to this court, we appointed the Office of Disciplinary Counsel to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, recommending that petitioner be admitted to the practice of law. Neither petitioner nor the Committee objected to that recommendation.
Considering the commissioner's recommendation and the entire record of this proceeding, it is ordered that the application for admission be and hereby is granted.
ADMISSION GRANTED.